                                        1 Stacy H. Rubin (SBN 228347)
                                          rubins@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        3 Las Vegas, NV 89135-2958
                                          Telephone: 702.471.7000
                                        4 Facsimile: 702.471.7070
                                        5 Attorneys for Defendant Capital One
                                          Bank (USA), N.A., erroneously sued as
                                        6 Capital One Bank, N.A.
                                        7
                                        8                          UNITED STATES DISTRICT COURT
                                        9                         EASTERN DISTRICT OF CALIFORNIA
                                       10 DENNIS REEVES,                                 Case No.: 2:19-cv-01503-JAM-CKD
                                       11                             Plaintiff,         STIPULATION AND ORDER
1980 Festival Plaza Drive, Suite 900




                                                                                         EXTENDING TIME FOR
   Las Vegas, NV 89135-2958




                                       12            v.                                  CAPITAL ONE BANK (USA), N.A.,
     Telephone: 702.471.7000




                                                                                         TO RESPOND TO COMPLAINT
        Ballard Spahr LLP
          One Summerlin




                                       13 CAPITAL ONE BANK, N.A.,
                                       14                             Defendant.
                                       15
                                       16            Pursuant to L.R. 144, Plaintiff Dennis Reeves (“Plaintiff”) and Defendant
                                       17 Capital One Bank (USA), N.A., erroneously sued herein as Capital One Bank, N.A.
                                       18 (“Capital One”), by and through their counsel of record, hereby agree and stipulate to
                                       19 extend Capital One’s time to respond to Plaintiff’s Complaint from August 28, 2019
                                       20 to September 11, 2019. Plaintiff is amenable to allowing Capital One a brief
                                       21 extension of time to evaluate the matter and provide the appropriate response to
                                       22 Plaintiff’s Complaint. This is Capital One’s first request for an extension.
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMEAST #38583618 v1                      1
                                        1            Accordingly, Plaintiff and Capital One hereby stipulate that Capital One shall
                                        2 file its response to Plaintiff’s Complaint on or before September 11, 2019.
                                        3            IT IS SO STIPULATED.
                                        4
                                        5   Dated: August 16, 2019                      Dated: August 16, 2019
                                        6   BALLARD SPAHR LLP                           MARTIN & BONTRAGER, APC
                                        7
                                            /s/ Stacy H. Rubin                    /s/ Nicholas J. Bontrager
                                        8   Stacy H. Rubin, Esq.                  Nicholas J. Bontrager, Esq.
                                            Attorneys for Defendant Capital One   Attorneys for Plaintiff Dennis Reeves
                                        9   Bank (USA), N.A., erroneously sued as
                                            Capital One Bank, N.A.
                                       10
                                       11
1980 Festival Plaza Drive, Suite 900
   Las Vegas, NV 89135-2958




                                       12
     Telephone: 702.471.7000
        Ballard Spahr LLP




                                                                                    ORDER
          One Summerlin




                                       13
                                       14            Based upon the parties’ above Stipulation Extending Time for Capital One to

                                       15 Respond to Complaint, and good cause appearing,
                                       16      It is hereby ORDERED that Capital One shall file its response to Plaintiff’s

                                       17 Complaint on or before September 11, 2019.
                                       18     IT IS SO ORDERED.

                                       19
                                                     Dated: August 16, 2019                /s/ John A. Mendez__________
                                       20                                                  U. S. District Court Judge
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMEAST #38583618 v1                        2
